149 F.3d 1186
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Diane M. COSSETTE, Appellant,v.MINNESOTA POWER & LIGHT, an employer and businesscorporation in the State of Minnesota; James R.Burton, Appellees.
No. 97-2813.
United States Court of Appeals,Eighth Circuit.
Submitted May 7, 1998.Filed May 13, 1998.

Appeal from the United States v. District Court for the District of Minnesota.
Before BOWMAN, Chief Judge, FAGG, and MURPHY, Circuit Judges.
PER CURIAM.


1
Diane Cossette appeals from the District Court's grant of summary judgment for defendants on her claims filed under the Americans with Disabilities Act (ADA), 42 U.S.C. §§ 12101-12213 (1994), and dismissal of her state law claims.  We dismiss for lack of jurisdiction.


2
Counts 1, 3, and 8 of Cossette's amended complaint alleged ADA violations, and the remaining counts asserted state law violations.  Defendants moved for summary judgment, and Cossette filed a cross-motion for summary judgment.  Following a hearing on the motions, the District Court issued an order and written judgment.  Both documents provided, "[d]efendants' motion for summary judgment is granted as to Counts 1 and 3 of [Cossette's] complaint"; "[Cossette's] motion for summary judgment is denied"; and "[t]he Court declines to exercise supplemental jurisdiction over the remainder of [her] complaint," dismissing it without prejudice.  Cossette has appealed from that judgment.


3
As the District Court's judgment did not dispose of Count 8, one of Cossette's ADA claims, the judgment appealed from was not a final judgment.  See Otey v. Marshall, 121 F.3d 1150, 1154 (8th Cir.1997); Fed.R.Civ.P. 54(b); cf. 28 U.S.C. § 1292 (1994).  Accordingly, we dismiss for lack of jurisdiction.